Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Komura et al. (Pub NO. US 2005/0285655 A1; hereinafter Komura) in view of LIU et al. (Pub NO. US 2015/0212145 A1; hereinafter Liu).
Regarding Claim 1, Komura teaches a noise injection system (See System in Fig. 3 and Fig. 4; See [0037]-[0050]) comprising: 
a power amplifier (buffers 14a-14d n Fig. 3 are amplifiers; See [0003], [0081]-[0082], [0138]) configured to generate a combined voltage and noise signal for injecting noise into a device under test (DUT) (output from buffers goes to DUT; See [0090]-[0092]); 
a function generator coupled (15, 16, 17, 18, 19 and 240 in Fig. 3) to the power amplifier (15, 16, 17, 18, 19 and 240 are coupled to buffers 14a to 14d in Fig. 3) to deliver voltage boosted noise (noise is on tolerable range, therefore it is voltage boosted noise; See [0080-[0088], [0091]) to a non-inverting input of the power amplifier (it is well known that signal goes to non-inverting input of buffer for amplification; See [0138]), wherein the power amplifier is configured to generate the combined voltage and noise signal (buffers 14a to 14d in fig. 3 generate combined voltage and noise signal DA1 to DA4; See [0004]-[0006]) at substantially the same amplitude (See the constant amplitude of combined voltage and noise signal DA1 to DA4 in Fig. 11) across a frequency range (See [0101]).

    PNG
    media_image1.png
    889
    898
    media_image1.png
    Greyscale

Komura is silent about a frequency range at least 99 kHz.
Liu teaches regarding noise analysis if DUT (See abstract) a frequency range at least 99 kHz (100 KHz; See [0072]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Komura 
Regarding Claim 2, Komura in view of Liu teaches the noise injection system of claim 1. Komura further teaches wherein the power amplifier comprises a high power operational amplifier (buffers 14a to 14d in Fig. 3 are high power operational amplifier; [0004]).
Regarding Claim 3, Komura in view of Liu teaches the noise injection system of claim 1. Komura further teaches further comprising: a power supply coupled to a positive input of the DUT (power supply VDDX and VSSX are coupled to positive input of DUT 220 in Fig. 3; See [0056]-[0057]).
 Regarding Claim 4, Komura in view of Liu teaches the noise injection system of claim 3. Komura further teaches further comprising: an inductor coupled between a positive voltage terminal of the power supply and the positive input of the DUT (See [0138]).
Regarding Claim 5, Komura in view of Liu teaches the noise injection system of claim 4. Komura further teaches further comprising: a capacitor coupled between an output terminal of the power amplifier and the positive input of the DUT (See capacitor in Fig. 5; See [0047], [0052]).
Regarding Claim 6, Komura in view of Liu teaches the noise injection system of claim 5. Komura further teaches wherein the power amplifier is configured to generate the voltage and noise signal at substantially the same amplitude (See the constant 
Komura is silent about a frequency range of at least 4 MHz.
Liu teaches regarding noise analysis if DUT (See abstract) a frequency range at least 4 MHz (See [0072], [0082]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Komura by using a frequency range at least 4 MHz, as taught by Liu in order to measure noise (Liu; [0001]).
Regarding Claim 7, Komura in view of Liu teaches the noise injection system of claim 1. Komura further teaches further comprising:
a first power supply (VDDX in Fig. 4; See [0048]) coupled to a positive input of the DUT (Node N1 is connected to N2 in Fig. 4 and N2 in Fig. 3 is connected to positive input of DUT 220 in fig. 3); and
a second power supply (VssX in Fig. 4; See [0049]) coupled to the power amplifier (Node N1 is connected to N2 in Fig. 4 and N2 in Fig. 3 is connected to power amplifier 14a to 14d in fig. 3).

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 8-9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Komura.
Regarding Claim 8, Komura teaches a noise injection system (See System in Fig. 3 and Fig. 4; See [0037]-[0050]) comprising:
a power selector (19 in Fig. 3 and Fig. 4) configured to deliver a voltage at a first level or a voltage at a second level (19 in Fig. 4 selects first level voltage VDDX and second level voltage VssX; [0040]-[0045]) according to a frequency level indicated by a frequency select signal (frequency related signal is CLK in Fig. 3; See [0041]-[0043]);
a noise signal relay (11a-11d in Fig. 3; See [0039]) configured to receive a frequency noise signal (11a-11d receives frequency noise signal CLK in Fig. 3; See [0039]) and to deliver a low frequency noise component (test signal td delivered by 11a-11d is low frequency noise component in fig. 3;; See [0038]) or a high frequency noise component of the frequency noise signal (d1-d4 delivered by 11a-11d is high frequency noise component in fig. 3;; See [0038]) according to the frequency level indicated by the frequency select signal (11a-11d delivers output according to frequency related signal CLK; See [0039]); and


    PNG
    media_image1.png
    889
    898
    media_image1.png
    Greyscale

 Regarding Claim 9, Komura teaches the noise injection system of claim 8, further comprising: an output relay (FF1-FF4 in Fig. 3; See [0039]) to select power at the first voltage level and the amplified low frequency noise component or power at the second voltage level and the amplified high frequency noise component according to the frequency level indicated by the frequency select signal (FF1-FF4 selects power according to CLK signal in Fig. 3; See [0039]-[0045]).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Komura in view of Bergsma et al. (Pub NO. US 2018/0138874 A1; hereinafter Bergsma).
Regarding Claim 10, Komura teaches the noise injection system of claim 8, wherein the power selector and is configured to receive an input voltage signal at various voltage levels (various voltage levels VDDX and VssX are received in Fig. 4; See [0048]).
Komura is silent about a single pole double throw (SPDT) switch.
Bergsma teaches regarding noise (See [0009]) a single pole double throw (SPDT) switch (See [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Komura by using a single pole double throw (SPDT) switch, as taught by Bergsma in order to limit noise (Bergsma; [0009]).
Regarding Claim 11, Komura teaches the noise injection system of claim 8. Komura is silent about wherein the amplification assembly comprises a low frequency amplification section and a high frequency amplification section.
Bergsma further teaches wherein the amplification assembly comprises a low frequency amplification section and a high frequency amplification section (See [0010]).

Regarding Claim 12, Komura in view of Bergsma teaches the noise injection system of claim 11. Bergsma further teaches wherein the low frequency amplification section comprises a power amplifier (See [0018]).
Regarding Claim 13, Komura in view of Bergsma teaches the noise injection system of claim 11.  Bergsma teaches wherein the high frequency amplification section comprises an operational amplifier (See [0010], [0070]).
Regarding Claim 14, Komura in view of Bergsma teaches the noise injection system of claim 13. Bergsma further teaches wherein the amplification assembly (amplification assembly 200 in Fig. 2) comprises a capacitor injection (HPF 270 in Fig. 2 has capacitor injection) component that is operably coupled to the operational amplifier for processing the high frequency noise component (HPF in 270 in fig. 2 processes high frequencies; See [0106]). 

Allowable Subject Matter
6.	Claims 15-20 are allowed.

claim 15: 
As to claims 15-20 the present invention is direct to a method for injecting noise into a device under test (DUT), the method comprising:  Independent claim 15 identifies the uniquely distinct features of “delivering a low frequency noise component of inputted frequency noise to a power amplifier of the amplification assembly for amplification when the frequency select signal indicates the low frequency level, and delivering a high frequency noise component of the inputted frequency noise to an operational amplifier of the amplification assembly for amplification when the frequency select signal indicates the high frequency level”.
The closest prior art, Komura et al. (Pub NO. US 2005/0285655 A1), LIU et al. (Pub NO. US 2015/0212145 A1) teaches System and Method for Noise for DUT, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.



Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Katou et al. (Patent NO. US 10,396,648 B2) discloses Voltage Adjusting Circuit.
	b. Hollis et al. (Pub NO. US 2014/0078815 A1) discloses Voltage Rail Noise Sensing Circuit.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ZANNATUL FERDOUS/Examiner, Art Unit 2867                                                                                                                                                                                                        

/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858